Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 1 of 8 PageID #: 622



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CARMEN MENDEZ,

        Plaintiff,
                                               MEMORANDUM & ORDER
                -against-
                                                    18-CV-05894
NYC DEPARTMENT OF EDUCATION,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

              Plaintiff Carmen Mendez (“Plaintiff”), a former New

York City schoolteacher, filed the pro se complaint initiating

this action on October 18, 2018 against the NYC Department of

Education (“Defendant” or “DOE”).         (ECF No. 1, Compl.)      By Order

dated March 4, 2020, the court granted defendant’s motion to

dismiss, but granted plaintiff leave to replead only her timely

claims within thirty (30) days.        (ECF No. 19, Order Granting

Motion to Dismiss.)      On May 15, 2020, after receiving two

extensions, plaintiff filed her amended complaint.            (ECF No. 25,

Amended Complaint (“Am. Compl.”).)         On June 30, 2020, defendant

filed a motion to dismiss plaintiff’s amended complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6).           (ECF No. 37-1,

Notice of Motion; ECF No. 37-2, Defendant’s Memorandum in

Support.) 1    On July 16, 2020, plaintiff filed her opposition to



1 Defendant provided the pro se plaintiff with the required notices pursuant
to Local Rules 12.1 and Civil Rule 56.


                                      1
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 2 of 8 PageID #: 623



defendant’s motion to dismiss.        (ECF No. 32, Plaintiff’s

Response.)    On August 4, 2020, defendant filed its reply to

plaintiff’s response.      (ECF No. 37-4, Defendant’s Reply.)         For

the reasons set forth below, the amended complaint is dismissed.

            This court’s March 4, 2020 order dismissed all of

plaintiff’s constitutional claims pursuant to 42 U.S.C. § 1983.

(ECF No. 19, Order Granting Motion to Dismiss.)           This court

granted plaintiff leave to file an amended complaint and ordered

that if plaintiff were to file an amended complaint, “she must

provide facts pertinent only to her timely claims regarding

Hearing Officer Murphy’s imposition of a two-year suspension,

and, the possibly timely claim regarding the ‘active problem

code’ for plaintiff’s NYCAPS status.         Plaintiff cannot rely on

generalized allegations of constitutional violations.”            (Id. at

24.)

            Plaintiff’s amended complaint re-asserts her same §

1983 claims under the Eighth Amendment, the Sixth Amendment, the

Fifth Amendment, and the First Amendment, all of which were

dismissed by this Court’s March 4, 2020 Order.           This Court’s

March 4, 2020 Order dismissed those claims because plaintiff’s

claims were time-barred pursuant to Section 1983's three-year

statute of limitations.       (ECF No. 19, Order Granting Motion to

Dismiss.)     Though the Court could not determine if plaintiff’s

Eighth Amendment Claim was time-barred, plaintiff's claim under


                                      2
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 3 of 8 PageID #: 624



the Eighth Amendment's Cruel and Unusual Punishment Clause was

dismissed because plaintiff did not allege that she was subject

to a criminal conviction, and her claim under the Excessive

Fines Clause was dismissed because she failed to plausibly

allege that she was fined.       (Id.)    Plaintiff's claim that her

Sixth Amendment rights were violated also failed because the

First and Second Adjudications were not criminal prosecutions.

(Id.)   In addition, plaintiff's First Amendment claim was time-

barred, and her Fifth Amendment claim under the Double Jeopardy

Clause was dismissed because plaintiff's disciplinary trial was

not a criminal proceeding.       (Id.)    The relevant analysis as to

the dismissal of these claims is set forth in this court’s March

4, 2020 Memorandum and Order, which is incorporated by reference

herein.    (See ECF No. 19, Order Granting Motion to Dismiss.)           As

such, this court will only address plaintiff’s Eighth Amendment

claims arising from Hearing Officer Murphy’s October 26, 2015

decision and the “derogatory message” placed on defendant’s

NYCAPS profile page in this Memorandum and Order.

            “Section 1983 does not provide a specific statute of

limitations.     Thus, courts apply the statute of limitations for

personal injury actions under state law.”          Hogan v. Fischer, 738

F.3d 509, 517 (2d Cir. 2013) (citing Owens v. Okure, 488 U.S.

235, 249-51 (1989)); Pearl v. City of Long Beach, 296 F.3d 76,

79 (2d Cir. 2002)).      In New York, personal injury actions are


                                      3
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 4 of 8 PageID #: 625



subject to a three-year statute of limitations.           NY CPLR §

214(5); see Pearl, 296 F.3d at 79.         The limitations period

begins to run when: (1) the plaintiff knows or has reason to

know of the injuries caused by an individual defendant, see

Singleton v. City of New York, 632 F.2d 185, 191 (2d Cir. 1980),

cert. denied, 450 U.S. 920 (1981); or (2) the plaintiff knows or

has reason to know that a municipal defendant has an

unconstitutional “policy or custom,” see Pinaud v. County of

Suffolk, 52 F.3d 1139, 1157 (2d Cir. 1995).          “Granting a motion

to dismiss on the basis of a lapsed limitations period is proper

when it is clear on the face of the complaint that a claim is

untimely.”    Wallace Wood Properties, LLC v. Wood, 669 F. App'x

33, 34 (2d Cir. 2016), as amended (Nov. 17, 2016).

            For purposes of this motion, facts in plaintiff’s

amended complaint are accepted as true.          In her amended

complaint, plaintiff states that “in 2010, when [she] was fired

for the first time (exhibit 9), DOE placed a derogatory problem

code in [her] records (exhibit 10) that keeps [her]

unemployable.”     (Am. Compl. at 3.)      Plaintiff knew of the

defendant’s decision and placement of a problem code on her

record and concedes that the problem code was placed in her

records in 2010.     The three-year statute of limitations expired

in 2013, and consequently her claim arising from the placement




                                      4
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 5 of 8 PageID #: 626



of the problem code under the Eight Amendment is time-barred.

(Am. Compl. at 3.)

            Plaintiff further asserts that in 2015, when she

applied for a job at a Charter School, one of the employees at

the school told plaintiff to “fix the problem with DOE first,”

referring to the problem code on plaintiff’s records.             (Am.

Compl. at 3.)     Plaintiff cannot allege that her claim regarding

the problem code is within the statute of limitations because

plaintiff knew about the problem code in 2010 and failed to

raise a timely claim.      She also cannot allege equitable tolling

on the basis that her claim arose in 2015, when she already

experienced the impact of having the problem code on her record.

See Brevot v. New York City Dep't Of Educ., No. 04 CIV 7959 GEL,

2007 WL 690130, at *7 (S.D.N.Y. Mar. 6, 2007), aff'd, 299 F.

App'x 19 (2d Cir. 2008) (“if every exposure of stigmatizing

allegations to a “new audience” gave rise to a new cause of

action, then a plaintiff would have a cognizable claim every

time such exposure resulted in a new harm, no matter how long

ago the information was actually publicized.”)

            As with her original complaint, the court discerns no

basis for equitable tolling. 2      The doctrine of equitable tolling



2     “The Supreme Court has instructed that in section 1983 actions, we
borrow not only a state's limitations period but also its ‘tolling rules . .
. . ’” Pearl, 296 F.3d at 80 (quoting Bd. of Regents v. Tomanio, 446 U.S.
478, 484–86 (1980)). “New York courts have adopted the same equitable


                                      5
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 6 of 8 PageID #: 627



can apply in the context of § 1983 claims, see Covington v.

N.Y.C. Police Dep't., 471 Fed. Appx. 28, 29 (2d Cir. 2012), but

it is appropriate only “in rare and exceptional circumstances in

which a party is prevented in some extraordinary way from

exercising his rights.”       Zerilli–Edelglass v. N.Y. Transit

Auth., 333 F.3d 74, 80 (2d Cir. 2003) (citations and quotations

omitted).    A plaintiff arguing that equitable should apply “must

show that extraordinary circumstances prevented him from filing

his petition on time, and he must have acted with reasonable

diligence throughout the period he seeks to toll.”            Baldayaque

v. United States, 338 F.3d 145, 150 (2d Cir. 2003) (citations

omitted).

            In her amended complaint, plaintiff states that she

“tried to solve the problem since 2010.”           (Am. Compl. at 1.)

She describes issues with her previous counsel and states that

Judge Jaffe had a “conflict of interest” when she heard

plaintiff’s case in State Court.          (Id.)   She alleges that her

case “is not time barred because as soon as the DOE fired me, I

retained a lawyer to start a new suit . . . however, Mr. Robbins

took the money and never submitted any work on my behalf.”             (Am.

Compl. at 4.)     Plaintiff has not pled any new facts to suggest

that equitable tolling is warranted and has not amended her


tolling doctrine that exists under federal law.” Ellis v. Wilkinson, 81 F.
Supp. 3d 229, 235 (E.D.N.Y. 2015) (citations omitted).



                                      6
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 7 of 8 PageID #: 628



complaint to include any egregious acts by her attorneys that

prevented a timely filing.       Baldayaque v. United States, 338

F.3d 145, 152-153 (2d Cir. 2003).         In this court’s March 4, 2020

Order dismissing the action, the court explained why equitable

tolling does not apply to plaintiff’s claims.           (ECF No. 19,

Order Granting Motion to Dismiss.)         These same reasons pertain

to the amended complaint.

            As to plaintiff’s claims based on Hearing Officer

Murphy’s imposition of a two-year suspension, plaintiff re-

asserts that she suffered an Eighth Amendment violation because

“the DOE fined [her] with $145,000.00, which is the equivalent

of two years of salary.”       (Am. Compl. at 2-3.)      Plaintiff’s

amended complaint fails to correct the deficiencies of the

original complaint as to this claim.          As explained in this

court’s March 4th Order, “the court need not assess whether or

not plaintiff’s alleged fine was excessive because plaintiff

fails to allege that she was subject to any fine in the first

place.”    (ECF No. 19, Order Granting Motion to Dismiss at 19.)

Therefore, plaintiff’s claim as to an excessive fine must be

dismissed because this court cannot construe a two-year job

suspension as a “fine” under the Eighth Amendment.

                                 CONCLUSION

            Plaintiff’s claim as to the “active problem code” is

time-barred and is therefore dismissed.          Plaintiff’s claim as to


                                      7
Case 1:18-cv-05894-KAM-LB Document 38 Filed 02/24/21 Page 8 of 8 PageID #: 629



the alleged excessive fine imposed is dismissed for the same

reasons set forth in this Court’s March 4th Memorandum and Order.

(ECF No. 19, Order Granting Motion to Dismiss.)           Plaintiff’s

claims in the original complaint, which she repleaded in the

amended complaint, are dismissed for the same reasons stated in

the March 4, 2020 Order.       (See ECF No. 19, Order Granting Motion

to Dismiss.)     For the foregoing reasons, Defendant’s motion to

dismiss Plaintiff’s amended complaint is GRANTED.           The Clerk of

Court is directed to enter judgment in favor of Defendant, serve

a copy of this Memorandum and Order and the judgment on

Plaintiff, note service on the docket, and close this case.

SO ORDERED.

Dated:    February 24, 2021
          Brooklyn, New York
                                                    /s/
                                          Kiyo A. Matsumoto
                                          United States District Judge




                                      8
